DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 4/25/2022. As directed by amendment: Claims 1, 12, and 17-22 were amended. Claims 2-9 and 13-16 were not amended. Claims 10-11 were cancelled. Claim 23 was newly added. Thus, Claims 1-9 and 12-23 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement filed 6/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Citation number 2 (CHINA NATIONAL INTELLECTUAL PROPERTY ADMINISTRATION, “First Office Action,” issued in connection with Application No. 201680086343.1 on April 6, 2021, 8 pages) of the non-patent literature documents section requires either a concise explanation of the relevance or an English language translation of the document.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-6, 8-9, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim”, US 20160321081) in view of Chhabra et al (“Chhabra”, US 20160337169).
Regarding Claim 1, Kim teaches an Internet of Things (IoT) edge device comprising: memory (par 26; par 50; par 73); 
and processor circuitry including a field programmable gate array (FPGA), the processor circuitry to (par 5; Fig. 1, elements {106, 1053}, par 49, 53): 
(system) in a cloud (par 46; par 48); 
execute the software to manage communication (Fig. 1, elements {100, 104, 105, 1056}, par 48-52; The IoT edge device is the system 105. The software is the network management software module 1056.); 
execute the software to manage communication between the IoT edge device and the cloud (Fig. 1, elements {100, 104, 105, 1056}, par 48-52; The IoT edge device is the system 105. The software is the network management software module 1056. The server 101 (management server) is part of the cloud.); 
execute, at the IoT edge device, a machine learning model with the FPGA to generate an output based on the data from the IoT device (par 46; par 48; par 54-56; par 71; The IoT edge device is the system 105. The machine-learning model is a neural network. The output is the design parameters and partial reconfiguration bitstreams of adaptation generated by the neural network components. The output is downloaded (transmitted) to the cloud.); 
and transmit the output of the machine learning model to the cloud (par 46; par 48; par 54-56; par 71; The IoT edge device is the system 105. The machine-learning model is a neural network. The output is the design parameters and partial reconfiguration bitstreams of adaptation generated by the neural network components. The output is downloaded (transmitted) to the cloud.).  
Kim does not explicitly teach execute, on the IoT edge device, at least one application from a management server system; execute software to monitor an operating state of the application executed locally on the IoT edge device; communication between the IoT edge device and a downstream IoT device; detect that the operating state for the application executed locally on the IoT edge device is a first state; restart the application executed locally on the IoT device to return the operating state of the application to a second state; access data from the downstream IoT device; data from the downstream IoT device.
Chhabra teaches execute, on the IoT edge device, at least one application from a management server system (par 28; Fig. 4A, elements {150, 402}, par 43; The networking device is the IoT edge device. The software/image (application) update is from the server 150.);
execute software to monitor an operating state of the application executed locally on the IoT edge device (par 28-31; The post-installation state of the device is the operating state. The networking device is the IoT edge device. The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device). The software to monitor the operating state is the software used to perform the update process mentioned in paragraph 29. The software to monitor the operating state may be executed on the IoT edge device as well, when the device performs a post-installation check mentioned in paragraph 31.);  
communication between the IoT edge device and a downstream IoT device (par 28; par 43 The networking device is the IoT edge device. The peer/neighbor device is the downstream IoT device.);
detect that the operating state for the application executed locally on the IoT edge device is a first state (par 28; The post-installation state of the device when it does not match the stored state is the first state. The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device).); 
restart the application executed locally on the IoT device to return the operating state of the application to a second state (par 28; The state of the device before the software installation or after the software installation is rolled back is the second state. The application is rolled back to its initial state before the update and is thus (restarted). The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device).);
access data from the downstream IoT device (par 28; par 43 The networking device is the IoT edge device. The peer/neighbor device is the downstream IoT device. The networking device can receive the update from the peer/neighbor device.);
data from the downstream IoT device (par 28; par 43 The networking device is the IoT edge device. The peer/neighbor device is the downstream IoT device. The networking device can receive the update from the peer/neighbor device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 2, Kim and Chhabra teach the IoT edge device of claim 1.
Kim further teaches wherein the application is an IoT application (par 48; The application is the application program running on the system 105. The application is running on an IoT device, and therefore is an IoT application.).  
Regarding Claim 3, Kim and Chhabra teach the IoT edge device of claim 1.
Kim further teaches machine learning model (par 55; par 71; The machine-learning model is a neural network.);
Kim does not explicitly teach wherein the processor circuitry causes the IoT edge device to move the (application) to another IoT edge device.  
Chhabra teaches wherein the processor circuitry causes the IoT edge device to move the (application) to another IoT edge device (par 28; par 43; par 80; The networking device is the IoT edge device. The peer/neighbor device is the downstream IoT device. The networking device can receive the update from the peer/neighbor device. The networking device (IoT device) can be the peer/neighbor device of an additional IoT edge device, and thus transmit the update (application) to the additional IoT edge device.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 4, Kim and Chhabra teach the IoT edge device of claim 1.
Kim further teaches wherein the processor circuitry is to execute the software to manage communications between modules of the loT edge device (Fig. 1, elements {105, 1056}, par 48-52; Fig. 3, element 305, par 74; The IoT edge device is the system 105. The software is the network management software module 1056. The network management software module 1056 may initiate a command of receiving data via Ethernet transceiver 305, thus communications are managed between modules of system 105 (IoT edge device).).  
Regarding Claim 5, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the processor circuitry is to transmit the application to another IoT edge device.  
Chhabra teaches wherein the processor circuitry is to transmit the application to another IoT edge device (par 28; par 43; par 80; The networking device is the IoT edge device. The peer/neighbor device is the downstream IoT device. The networking device can receive the update from the peer/neighbor device. The networking device (IoT device) can be the peer/neighbor device of an additional IoT edge device, and thus transmit the update (application) to the additional IoT edge device.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 6, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the first state is an unhealthy state and the second state is a healthy state.  
Chhabra teaches wherein the first state is an unhealthy state and the second state is a healthy state (par 28; The post-installation state of the device when it does not match the stored state, which is an unhealthy state, is the first state. The state of the device before the software installation or after the software installation is rolled back, which is a healthy state, is the second state.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 8, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the first state corresponds to a presence of at least one software error associated with executing the application.
Chhabra teaches wherein the first state corresponds to a presence of at least one software error associated with executing the application (par 28; The post-installation state of the device when it does not match the stored state, which corresponds to a software error, is the first state.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 9, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the first state corresponds to a difference between a target property of the application and a detected property of the application.  
Chhabra teaches wherein the first state corresponds to a difference between a target property of the application and a detected property of the application (par 28; The post-installation state of the device (detected property) when it does not match the stored state (target property) is the first state.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 12, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the processor circuitry is to detect the operating state for the application being in the first state based on an event.  
Chhabra teaches wherein the processor circuitry is to detect the operating state for the application being in the first state based on an event (par 28; The post-installation state of the device (detected property) when it does not match the stored state (target property) is the first state. The event is when the post-installation state of the device (detected property) does not match the stored state (target property).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 13, Kim and Chhabra teach the IoT edge device of claim 12.
Kim does not explicitly teach wherein the event is a difference between a target property of the application and a detected property of the application.  
Chhabra teaches wherein the event is a difference between a target property of the application and a detected property of the application (par 28; The post-installation state of the device (detected property) when it does not match the stored state (target property) is the first state. The event is when the post-installation state of the device (detected property) does not match the stored state (target property).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 14, Kim and Chhabra teach the IoT edge device of claim 1.
Kim further teaches wherein the processor circuitry includes a central processor unit (par 5; Fig. 1, elements {106, 1053}, par 49, 53).  
Regarding Claim 15, Kim and Chhabra teach the IoT edge device of claim 1.
Kim does not explicitly teach wherein the processor circuitry is to reconfigure the application by making an operational change to the application.  
Chhabra teaches wherein the processor circuitry is to reconfigure the application by making an operational change to the application (par 28; The software (application) of the device is reconfigured and an operational change is made to it when the software (application) of the device is updated.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Regarding Claim 16, Kim and Chhabra teach the IoT edge device of claim 1.
Kim further teaches wherein the application is a computer executable module (par 48; The application is the application program running on the system 105. The application is executed on a computing device, and therefore is a computer executable module.).
	Regarding Claim 17, Claim 17 is rejected with the same reasoning as Claim 1.
	Regarding Claim 18, Claim 18 is rejected with the same reasoning as Claim 2.
	Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 3.
	Regarding Claim 20, Claim 20 is rejected with the same reasoning as Claim 4.
	Regarding Claim 21, Claim 21 is rejected with the same reasoning as Claim 5.
	Regarding Claim 22, Claim 22 is rejected with the same reasoning as Claim 6.
	Regarding Claim 23, Kim and Chhabra teach the IoT edge device of claim 1.
	Kim does not explicitly teach wherein the downstream IoT device is included in a service delivery chain of IoT devices and delivers a service upstream to another IoT device within the service delivery chain.  
	Chhabra teaches wherein the downstream IoT device is included in a service delivery chain of IoT devices and delivers a service upstream to another IoT device within the service delivery chain (Fig. 1, elements {13, 140, refer to the root/gateway node}, par 17; par 20; par 22; Processes/services can be routed along nodes forming a service delivery chain. The upstream IoT device is the root/gateway node. The downstream device is node 13 as shown in Fig. 1.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the peer-to-peer devices and the operating state monitoring of Chhabra because peer-to-peer systems reduce the reliance of a centralized server, by distributing the load among client devices and because the operating state monitoring providers a rollback feature in order to correct software installation/update errors (Chhabra; par 100).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chhabra in view of Thangamani et al (“Thangamani”, US 20160292065).
Regarding Claim 7, Kim and Chhabra teach the IoT edge device of claim 1.
Kim and Chhabra do not explicitly teach wherein the first state corresponds to the application not running.  
Thangamani teaches wherein the first state corresponds to the application not running (par 31; The first state is when the application on the user device crashes and therefore is not running.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim and Chhabra with the telemetry reports of Thangamani because it provides a way to identify anomalies in an application in order to evaluate software performance (Thangamani; par 31). This information can be helpful in order to further improve a user’s experience with the application.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Kim describes a cloud computing server including a neural network. Kim, paragraph [0054]. The neural network of Kim is used to generate configuration data. Id. However, the neural network does not teach or suggest an IoT edge device including processor circuitry to execute, on the IoT edge device, at least one application, execute software to monitor an operating state of the application executed locally on the IoT edge device, detect that the operating state for the application executed locally on the IoT edge device is a first state, and restart the application executed locally on the IoT device to return the operating state to the application to a second state, as set forth in claim 1. 
Chhabra does not cure the deficiencies of Kim, Chhabra describes a peer device to monitor installation of an update on an external device. Chhabra, paragraph [0031]. Chhabra further describes that the "peer/neighbor of a device to be updated may be selected to facilitate error handling during the update and the automatic recovery of the device, should an installation failure occur." (emphasis added) Id. at paragraph [0028]. Chhabra further describes "the peer/neighbor may initiate corrective measures such as rolling back the installation of the software update on the device, notifying a network administrator via a user interface (e.g., a keyboard, touch screen display, etc.), or the like." Id. Accordingly, Chhabra describes a peer device (e.g., a first device) that monitors an external device (e.g., a second device) and the pee device performs error handling for the external device. There is no single device in Chhabra that (a) executes an application locally, (b) monitors the operation state of the application executed location, and (c) restarts the application to return the operating date of the application to a second state. Thus, Chhabra does not teach or suggest an IoT edge device (rather than a peer device) includes processor circuitry to execute, on the IoT edge device, at least one application, execute software to monitor an operating state of the application executed locally on the IoT edge device, detect that the operating state for the application executed locally on the IoT edge device is a first state, and restart the application executed locally on the IoT device to return the operating state to the application to a second state, as set forth in claim 1. 
As Kim and Chhabra are each missing at least the foregoing aspects of claim 1, their alleged combination is also missing those same aspects of the claim. As a result, the alleged Kim/Chhabra combination fails to establish a prima facie case of obviousness against claim 1. Thus, independent claim 1 and all claims depending therefrom are allowable over the alleged Kim/Chhabra combination. Withdrawal of the § 103 rejections therefrom is requested. 
Examiner’s Response: Chhabra is relied upon to teach execute, on the IoT edge device, at least one application from a management server system (par 28; Fig. 4A, elements {150, 402}, par 43; The networking device is the IoT edge device. The software/image (application) update is from the server 150.);
execute software to monitor an operating state of the application executed locally on the IoT edge device (par 28-31; The post-installation state of the device is the operating state. The networking device is the IoT edge device. The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device). The software to monitor the operating state is the software used to perform the update process mentioned in paragraph 29. The software to monitor the operating state may be executed on the IoT edge device as well, when the device performs a post-installation check mentioned in paragraph 31.);  
detect that the operating state for the application executed locally on the IoT edge device is a first state (par 28; The post-installation state of the device when it does not match the stored state is the first state. The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device).); 
restart the application executed locally on the IoT device to return the operating state of the application to a second state (par 28; The state of the device before the software installation or after the software installation is rolled back is the second state. The application is rolled back to its initial state before the update and is thus (restarted). The software/image (application) update is from the server 150, which is locally executed on the networking device (IoT edge device).).
The claims require the application to be executed locally on the device. They do not require the executed software to monitor an operating state to be executed locally on the device.
Further, the software to monitor the device can be executed on the device itself during post-installation. Paragraph 31 of Chhabra states “After installation, the device may perform any number of post-installation checks, to ensure that the installation was successful.”
Therefore, the application is executed locally on the device, and the software to monitor the application may be executed on a peer device or on the device itself during post-installation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nguyen (US 10630566), Abstract - Methods and apparatus for tightly-coupled external cluster monitoring are disclosed. A system includes a service-providing cluster with a first set of nodes, and a monitoring cluster with a second set of nodes. Nodes of the monitoring cluster comprise respective monitoring agents operable to issue probes to nodes of the service-providing cluster in accordance with a first cluster health monitoring policy, and generate a health check record of the service-providing cluster based on probe results. At least one node of the service-providing cluster comprises a meta-monitoring agent operable to generate a health check record indicative of a health state of the monitoring cluster based at least in part on a second cluster health monitoring policy.
Quinn et al (US 20170155710), Abstract - A resource management and allocation method includes detecting a resource request, from a requesting device, requesting a particular resource for a particular time interval and one or more responses to the resource request from other devices within a device group. A master arbiter of the device group identifies a particular response to fulfill the resource request and broadcasts a confirmation of the particular response and the corresponding resource allocation. The resource allocation is recording in a virtual resource bank to indicate the allocation of the particular resource by the particular device for the particular time interval. The device group may constitute a group of Internet of Things (IoT) devices and the master arbiter be implemented by an edge gateway device associated with the device group. The types of resources the IoT devices may possess include processing, storage, sensor, and connectivity resources.
Conrad et al (US 20160036814), Abstract - Disclosed are methods and devices for securely updating firmware of locking devices. One method includes receiving a lock identifier from a locking device; determining that the lock identifier is associated with a user profile by comparing the lock identifier to a set of lock identifiers; receiving a firmware update packet from a server, wherein the firmware packet is encrypted by a lock key; transmitting the firmware update packet to the lock; decrypting the firmware update using the lock key; validating the encrypted firmware update; and installing the firmware update. 
Patrick et al (US 20060080419), Abstract - A system, method and media for a service oriented architecture, including in one embodiment a method for configuring at least one service proxy, comprising: providing a configuration to a service bus segment, accepting a response from the service bus segment wherein the response indicates whether or not the configuration can be applied to a service bus segment that provided the response, and instructing the service bus segment to either commit the configuration or to cancel the configuration, wherein the commit instruction is provided if each accepted response indicates success. Other features, aspects and objects of the invention can be obtained from a review of the specification, the figures and the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444